The defendant’s petition for certification for appeal from the Appellate Court, 43 Conn. App. 142 (AC 15092), is granted, limited to the following issues:
“1. Did the Appellate Court properly determine that the defendant’s conviction for two counts of failure to appear arising from a single act did not violate the constitutional prohibition against double jeopardy?
“2. Did the Appellate Court properly determine that the defendant’s due process rights were not violated by the enforcement of an illusory plea agreement with the sentencing court?”
*951Decided December 4, 1996
Donald D. Dakers, special public defender, in support of the petition.
Paul J. Ferencek, assistant state’s attorney, in opposition.